UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52763 NEW ENERGY SYSTEMS GROUP (Exact name of small business issuer as specified in its charter) Nevada 91-2132336 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) 116 West 23rd ST., 5th Floor New York, NY 10011 (Address of principal executive offices) (917) 573-0302 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo□ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes TNo□ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer  (Do not check if a smaller reporting company)Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes □No T APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes □No □ APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 14,551,731 shares of common stock, $.001 par value, were outstanding as of November 11, 2011. 1 TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. (Removed and Reserved) 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 34 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2011 (Unaudited) December 31, 2010 (Restated) Current assets Cash and equivalents $ $ Accounts receivable Inventory Prepayment - Other receivables Tax receivables - Due from shareholders Deferred compensation Total current assets Noncurrent assets Plant, property & equipment, net Deferred compensation - noncurrent Goodwill Intangible assets, net Total noncurrent assets Total assets $ $ Current liabilities Accounts payable $ $ Accrued expenses and other payables Payable for Kimfai acquisition - Taxes payable - Loan payable to related party Total current liabilities Deferred tax liability Total Liabilities Commitments and Contingency Stockholders' equity Preferred stock, $.001 par value, 2,553,030 shares authorized, 0 and 2,553,030 shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively - Common stock, $.001 par value, 140,000,000 shares authorized, 14,551,731 and 14,278,928 shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively Additional paid in capital Statutory reserves Other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ 3 NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Nine Months Ended September 30, Three Months Ended September 30, Revenue, net Battery $ Battery shell and cover Solar panel - - Total revenue Cost of sales Battery Battery shell and cover Solar panel - - Total cost of sales Gross profit (loss) ) Operating expenses Selling General and administrative Impairment of goodwill - - Total operating expenses Income (loss) from operations ) ) Other income (expenses) Other income (expenses) ) Interest income Total other income, net Income (loss) before income taxes ) ) Provision (benefit) for income taxes ) Net income (loss) ) ) Other comprehensive income Foreign currency translation Comprehensive income (loss) $ ) $ $ ) $ Net income per share Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average number of shares outstanding: Basic Diluted 4 NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Net Loss) $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred taxes ) ) Deferred stock compensation Loss on disposal of fixed asset - Stock and warrants expense Impairment of goodwill - (Increase) / decrease in current assets: Accounts receivable ) Inventory ) ) Prepaid expenses, deposits and other receivables ) Increase/(Decrease) in current liabilities: Accounts payable ) Accrued expenses and other payables Taxes payable ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Cash acquired in acquisition - Proceeds from sale of property and equipment - Acquisition of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of acquisition liability for Subsidiaries ) ) Cash proceeds from warrant exercise - Repayment to related party - ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and equivalents Net increase (Decrease) in cash and equivalents ) Cash and equivalents, beginning of the period Cash and equivalents, ending of the period $ $ SUPPLEMENTAL DISCLOSURES: Cash paid during the period for: Income taxes $ $ Interest $
